DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,307,110 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3, 5-8, 15-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 15 recite, or similarly recite, inter alia,
“…receiving, by the processor, a distance between the sound-producing breathing device and the microphone; 
determining, by the processor, a sound intensity for each time interval of the received sound recording; 
determining, by the processor, a relationship between each of the determined sound intensities and an air flow rate for the sound-producing breathing device at the distance for each time interval; 
determining, by the processor, a volume of air inhaled or exhaled for each time interval using a determined relationship between the sound intensities and the air flow rate for each respective time interval; 
determining, by the processor, a total volume of air inhaled or exhaled for all the time intervals included in the plurality of time intervals using the volume of air inhaled or exhaled for each time interval; [and]
determining, by the processor, a lung capacity of the user based on the total.”
The closest references found during Examiner’s search of the prior art were US 2015/0126888 A1 to Patel et al., US 2016/0242701 A1 to Gonnen, and US 2015/0216448 A1 to Lotan et al. However, none of the above references, alone or in combination with one another or any other prior art reference would anticipate or render obvious the inventions of claims 1 and 15, including, together with all other claim elements, the steps of/configurations for  
“…receiving, by the processor, a distance between the sound-producing breathing device and the microphone; 
determining, by the processor, a sound intensity for each time interval of the received sound recording; 
determining, by the processor, a relationship between each of the determined sound intensities and an air flow rate for the sound-producing breathing device at the distance for each time interval; 
determining, by the processor, a volume of air inhaled or exhaled for each time interval using a determined relationship between the sound intensities and the air flow rate for each respective time interval; 
determining, by the processor, a total volume of air inhaled or exhaled for all the time intervals included in the plurality of time intervals using the volume of air inhaled or exhaled for each time interval; [and]
determining, by the processor, a lung capacity of the user based on the total.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791